208 F.2d 800
CITY OF PLATTSBURG, Respondent, Appellant,v.Bartholomew A. BRICKLEY, Trustee et al., Appellees.
No. 4766.
United States Court of Appeals First Circuit.
November 12, 1953.

Appeal from the United States District Court for the District of Massachusetts; Francis J. W. Ford, Judge.


1
Edward C. Park, Boston, Mass., with whom Charles C. Worth and Withington, Cross, Park & McGann, Boston, Mass., on brief, for appellant.


2
B. A. Brickley, Boston, Mass., with whom Oliver R. Waite, Boston, Mass., on brief, for trustee, appellee.


3
George Foster, Jr., New York City, with whom Edmund B. Naylon and Naylon, Foster, Shepard & Aronson, New York City, on brief, for New York State Electric & Gas Corp., appellee.


4
Myron S. Isaacs, Associate General Counsel, Washington, D. C., with whom Myer Feldman, Special Counsel, Washington, D. C., on brief, for Securities and Exchange Commission, appellee.


5
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit Judges.


6
PER CURIAM.


7
The order of the District Court, 116 F. Supp. 561, is affirmed.